Reasons for Allowance
	The Applicant filed amended claims on 01/19/2021 after Non-Final Rejection of Record 10/19/2020 and Applicant Initiated Interview of record 12/14/2020. The Examiner had explained in the Applicant Initiated Interview of record 12/14/2020 how to overcome each outstanding rejection. The Applicant adopted some of the suggestions, however not all as discussed in the Applicant Initiated Interview of record 12/14/2020. 
Accordingly, the Examiner initiated an interview to guide the Applicant in drafting claim language that would particularly overcome 35 U.S.C. 101 and 35 U.S.C. 103 rejections, note the Examiner Interview Summary Record (PTOL-413) of record 02/05/2021.
	Regarding “Double Patenting” rejection it is withdrawn in view of terminal disclaimers filed, 01/19/2021, and approved 01/22/2021. 
	Regarding “35 U.S.C. 101” rejection although the Examiner disagrees with the Applicant's arguments received on 01/19/2021, the Examiner has withdrawn this particular rejection in view of the latest 2019 Patent Eligibility Guidance (hereinafter 2019PEG), particularly as the claims appear to pass step 2A prong two analysis as the amended claims filed on 02/03/2021 are integrating the abstract idea into a practical application when the additional elements are considered as a whole. The claims now, through combination of additional elements as recited in the filed claim amendments on 02/03/2021, appear to be improving e-mail based communication messages through generation of particularly defined dynamic landing pages, which are generated via activatable element such as a link present in the e-mail message, upon clicking the link e-mail text and e-mail text identifier matching is performed to retrieve e-mail text, database content searching using the retrieved e-mail text keyword and text formatted data wherein the text formatted data is further converted into rendered image which is utilized in generation of a first landing page which has one or more activatable listings some which are 
Regarding “35 U.S.C. 103” Axe is the closest prior art reference which employs a similar two click scheme, however as amended the Applicant further defines the claim over Axe and previously allowed patent 10,504,146 by not only generating rendered image by converting retrieved email text to ultimately create a dynamic landing page, but also incorporating one or more activatable listings which are retrieved from cache storage, i.e. the claims now, through combination of limitations as recited in the filed claim amendments on 02/03/2021, appear to be improving e-mail based communication messages through generation of particularly defined or created dynamic landing pages, which are generated via activatable element such as a link present in the e-mail message, upon clicking the link e-mail text and e-mail text identifier matching is performed to retrieve e-mail text, database content searching using the retrieved e-mail text keyword and text formatted data wherein the text formatted data is further converted into rendered image which is utilized in generation of a first landing page which has one or more activatable listings some which are retrieved from the cache to dynamically create a landing page without any sender marks or branding and remainder of the process creates another dynamic landing page when one of the listings are clicked or activated in order to particularly define or identify intermediary as the sender of the e-mail message under the provisions of the CAN-SPAM Act and not the sponsor or advertiser, see at least as-filed specification paragraph [0016]. Therefore, the claims are nonobvious and hereby allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.M.P./
Examiner, Art Unit 3688                                                                                                                                                                                            
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688